The respondents in their applications for rehearings complain that the Court committed manifest and grievous error on each and every one of the multiple legal and factual issues presented in these cases. The applications and the lengthy briefs in support thereof are merely a rehash of the questions and discussions contained in the voluminous briefs heretofore filed. Our opinion on rehearing is complete and decides all of the points properly raised by the litigants and especially the respondents and *Page 951 
all parties concerned certainly had their day in court and due process of law in full measure. Counsel for the respondents are so insistent that we erred in certain respects, we have decided to answer these particular contentions:
The defendants request that we remand the case to the district court, in order that they may produce certain testimony and evidence with reference to the questions of whether the notations were placed on the drafts at the time they were written by Small or subsequent thereto. It appears from the defendants' own statements that the proposed testimony and evidence was available to them during the course of the trial in the district court. Furthermore, our opinion in that respect was not based upon the fact that the notations were placed upon the drafts after they were deposited. This will be demonstrated by a mere reading of the opinion on that score.
The request to remand the case to take certain testimony and secure certain evidence comes entriely too late because it is well-settled that where a party presents his case on the record as made up and loses and then, for the first time, on rehearing, asks for a remand, he is not entitled to that consideration. Esmele v. Violet Trapping Co., 184 La. 491, 166 So. 477. In the instant case, the remand is sought for the first time in the second applications for rehearings.
Complaint is made that we failed to make a reservation in favor of Small to claim the alleged sum of $4,000 said to have *Page 952 
been expended for expenses in connection with the reinstatement of the charter of the plaintiff corporation to properly execute the quit claim deeds. To start with, there was no prayer in the defendant's answer and no reconventional demand for that sum. Moreover, there was not any specific or convincing evidence in the record which would justify the Court in awarding that amount, the defendant Small not having placed his claim at issue. The evidence shows that Small insisted on handling the alleged expense money himself and that he was to receive reimbursement for it from the other defendants. There is nothing in the record to indicate that Small was not reimbursed and the amounts which the respective parties paid to him as their pro rata share of this item. It may be observed that the Texas Company, on the other hand, made reservation to claim $130,000 for drilling a well on Lot No. 74, and as it had prayed for this relief, in the alternative, we entered the proper decree.
The Court is said to have erred in failing to re-establish the status quo between the parties by restoring the slander of title action to the docket of the 24th Judicial District Court in and for the Parish of St. Charles. We again observe that no relief to that effect was prayed for by the defendants. The slander of title action was dismissed by the respondents before the suit was filed and if there were any intervening rights obtained by third persons purchasing on the faith of the public record, they are not before the Court and any decree we would render in these proceedings could not affect or bind them. The *Page 953 
Court should not be required to do a useless and vain thing. The issue, of course, would come up in the petitory actions which are now pending in the trial court and any expression of opinion by us at this time on the subject would be prejudging that part of the pending case.
Finally, it is said that the defendants have not been granted due process of law in certain respects with reference to certain testimony and evidence. All we need say in reply to this contention is that the defendants had every opportunity to introduce in evidence in the trial court all of the testimony and documentary evidence they considered pertinent and necessary to refute the plaintiff's demands and establish their position in the case. We gave due consideration to all of the evidence in the record.
In passing, it is interesting to note that in the respondent's brief, in support of the applications for rehearings, it is now admitted that the defendant Small, without authority, incorporated a whole paragraph in the rewritten minutes of the second director's meeting held on November 15, 1939. On page 142 of the brief, it is stated: "It is a fact that Mr. Small caused Miss Hoppens to rewrite the minutes of the second director's meeting held on November 15, 1939, and to incorporate therein a paragraph which Mr. Land had not inserted in the original draft of the minutes which was presented to and approved by the board. * * *"
It will be recalled that this case took nearly a year to be tried in the district court. *Page 954 
We granted the parties an entire day to argue the case in this Court on the first hearing and the same amount of time on the second rehearing and thirty days within which to file briefs in support of the applications for rehearings. We have carefully reviewed the voluminous records and briefs which have confirmed us in our convictions that the opinion on rehearing is sound and correct.
The applications for rehearings are denied.